IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009
                                     No. 08-30965
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

THALISHA DAVIS, also known as Thalisha Smith

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CR-171-1


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Thalisha Davis pleaded guilty to two counts of making false claims and
one count of theft of government property. She appeals the imposition of a
two-level enhancement to her base offense level pursuant to U.S.S.G.
§ 2B1.1(b)(10)(C)(i).      Davis argues that § 2B1.1(b)(10)(C)(i) is inapplicable
because, in providing social security numbers assigned to others in making
applications     for   disaster   relief benefits      with    the   Federal Emergency
Management Agency, she did not use one means of identification to produce

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-30965

another means of identification. The commentary to the Sentencing Guidelines
indicates that a bank loan account number qualifies as another means of
identification that can be obtained unlawfully pursuant to § 2B1.1(b)(10)(C)(i).
In light of the similarity between that example and the instant application of the
guideline, we hold that the district court did not plainly err. See United States
v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008);
see also § 2B1.1, cmt. n. 9(C)(ii)(I).
      AFFIRMED.




                                         2